                                     Case 19-13233-JKO               Doc 51          Filed 06/20/19          Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                         ■   Third                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Hubert Charles Dobson                            JOINT DEBTOR: Ruth Naomi Dobson                        CASE NO.: 19-13233-BKC-JKO
SS#: xxx-xx- 1282                                           SS#: xxx-xx-8800
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                 ■     Included            Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                       Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                ■     Included            Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $3,150.03             for months    1    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE      PRO BONO
        Total Fees:               $4800.00            Total Paid:            $2000.00             Balance Due:             $2800.00
        Payable              $933.33          /month (Months 1      to 3 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Chapter 13 Fees $3,500.00
        M2Value RP $775.00
        M2Mod Term $525.00
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Bank NA
              Address: 1 Home Campus                        Arrearage/ Payoff on Petition Date   56,401.59
                       Des Moines, IA 50328
                                                            Arrears Payment (Cure)                           $62.53       /month (Months   1   to 3   )

         Last 4 Digits of                                   Arrears Payment (Cure)                           $995.86      /month (Months   4   to 5   )
         Account No.:                  3526                 Arrears Payment (Cure)                           $985.86      /month (Months   6   to 60 )
                                                            Regular Payment (Maintain)                   $1,711.52        /month (Months   1   to 60 )

        Other:          [POC 5]
LF-31 (rev. 10/3/17)                                                       Page 1 of 4
                                      Case 19-13233-JKO                Doc 51 Filed 06/20/19 Page 2 of 4
                                                                        Debtor(s): Hubert Charles Dobson, Ruth Naomi Dobs Case number: 19-13233-BKC-JK

         ■    Real Property                                                          Check one below for Real Property:
                 ■ Principal    Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                  The debtor(s) will pay      taxes       insurance directly
         Address of Collateral:
         6600 SW 7th Street
         Pembroke Pines, FL 33023
              Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: World Omni/Southeast Toyota Finance
              Address: (Payments)                             Arrearage/ Payoff on Petition Date        $8,679.89 + 3.08% = $9,376.80
                       P.O. Box 991817
                                                              Payoff (Including 3.08% monthly interest)          $156.28        /month (Months   1   to 60 )
                       Mobile, AL 36691-8817
         Last 4 Digits of
         Account No.:                  7011
        Other:            [POC 4 as amended by DE 34]

              Real Property                                                          Check one below for Real Property:
                       Principal Residence                                                  Escrow is included in the regular payments
                       Other Real Property                                                  The debtor(s) will pay      taxes       insurance directly
         Address of Collateral:



         ■    Personal Property/Vehicle
         Description of Collateral: 2014 Toyota Camry
             B. VALUATION OF COLLATERAL:                          NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:                NONE

         1. Creditor: Independent Savings Plan               Value of Collateral:                     $0.00                          Payment
                      Company
                                                             Amount of Creditor's Lien:            $11,809.06     Total paid in plan:            $0.00

               Address: 1115 Gunn Hwy #100
                        Odessa, FL 33556                     Interest Rate:       0.00%                                $0.00      /month (Months     1 to 60 )

         Last 4 Digits of Account No.:            3767       Check one below:
                                                               Escrow is included in the monthly
         Real Property
                                                               mortgage payment listed in this section
          ■   Principal Residence
                                                               The debtor(s) will pay
              Other Real Property
                                                                         taxes              insurance directly
         Address of Collateral:
         Solar water heater attached to and a part of
         6600 SW 7th Street, Pembroke Pines, FL
         33023

                   2. VEHICLES(S):           ■    NONE
                   3. PERSONAL PROPERTY:                 ■   NONE
             C. LIEN AVOIDANCE                ■   NONE
LF-31 (rev. 10/3/17)                                                          Page 2 of 4
                                         Case 19-13233-JKO               Doc 51 Filed 06/20/19 Page 3 of 4
                                                                          Debtor(s): Hubert Charles Dobson, Ruth Naomi Dobs Case number: 19-13233-BKC-JK
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                           request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                           personam as to any codebtor(s) as to these creditors.
                           Other:
                    Name of Creditor        Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                    TD Retail Card Services 0986                         Furniture
                 1. [POC 2]
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          City of Pembroke Pines           unk                          SHIP mortgage, no payment due, forgivable upon maturity on
                       1. [POC 3]                                                       homestead located at 6600 SW 7th Street, Pembroke Pines,
                                                                                        FL 33023.
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                        ■   NONE
            B. INTERNAL REVENUE SERVICE:                         ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                           ■    NONE
            D. OTHER:               ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                       Pay          $10.00       /month (Months      6       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                              NONE
                       ■   Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                 NONE
            ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 1. Plan payments to trustee to begin 30 days after date of filing Chapter 13 petition, to wit: April 12, 2019


                    Mortgage Modification Mediation


LF-31 (rev. 10/3/17)                                                            Page 3 of 4
                                Case 19-13233-JKO                Doc 51 Filed 06/20/19 Page 4 of 4
                                                                  Debtor(s): Hubert Charles Dobson, Ruth Naomi Dobs Case number: 19-13233-BKC-JK


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                             Joint Debtor
  Hubert Charles Dobson                                   Date                  Ruth Naomi Dobson                                Date



  /s/ Aron Szabo                             June 20, 2019
    Attorney with permission to sign on                 Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 4 of 4
